Filed 2/2/21 In re Bishop E. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re BISHOP E. et al., Persons                                       B304521
Coming Under the Juvenile Court                                       (Los Angeles County
Law.                                                                  Super. Ct. No. 18CCJP05626C, D)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Appellant,

         v.

JAMES E.,

         Defendant and Appellant.


      APPEALS from findings and orders of the Superior Court
of Los Angeles County. Pete R. Navarro, Judge Pro Tempore.
Affirmed in part and reversed in part.

     Richard L. Knight, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Brian Mahler, Deputy County Counsel, for
Plaintiff and Appellant.

                       _________________________



      Plaintiff and appellant Department of Children and Family
Services (DCFS) filed a Welfare and Institutions Code section
3001 petition on behalf of Bishop E. (Bishop, born July 2008) and
Violet J. (Violet, born May 2013), pursuant to subdivisions (a),
(b), (c), and (j). At the combined jurisdiction/disposition hearing,
the juvenile court sustained the subdivision (b) count and
dismissed the counts pursuant to subdivisions (a), (c), and (j). It
declared the children dependents of the court and issued a home
of parent order, placing them with their father, James E. (father).
        In his appeal, father challenges the juvenile court’s
jurisdictional findings and order assuming jurisdiction over his
two children. He contends that the juvenile court’s findings and
order are not supported by substantial evidence. In its cross-
appeal, DCFS asks us to reverse the juvenile court’s order
dismissing the jurisdictional counts pursuant to subdivisions (a),
(c), and (j). It also asks that we reverse the juvenile court’s order
returning the children to father’s home, asserting that the
children should have been removed from his physical custody.



1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.



                                  2
       We affirm the juvenile court’s finding under subdivision (b)
on the grounds that it is supported by substantial evidence. We
also conclude that the juvenile court properly dismissed the
allegation under subdivision (c) as there is no evidence that
Violet suffered extreme emotional harm. However, we agree with
DCFS that the juvenile court erred in dismissing the count
pursuant to subdivision (a). In light of our conclusion that there
are two sustained counts against father, either of which is
sufficient to establish jurisdiction, we conclude that DCFS’s
challenge to the subdivision (j) count is moot. As for the
dispositional order, because there is sufficient evidence to support
the juvenile court’s implicit determination that there were means
short of removal to protect the children, we affirm the juvenile
court’s order returning the children to father.
       FACTUAL AND PROCEDURAL BACKGROUND
Detention Report (Nov. 12, 2019)
       The family
      This family consists of father, Bishop, Violet,2 the
children’s mother, Sonia S. (mother), and the children’s maternal
grandmother, Sonia M.3 (grandmother). At the time these
proceedings commenced, the children and grandmother all lived
in father’s home and mother’s whereabouts were unknown.4


2     Violet is not father’s biological child; she is his
stepdaughter. Pursuant to a prior juvenile court order, father
has sole custody of her.

3     Grandmother is also identified as Tonya M. and Sofia M.

4    Mother is not a party to this appeal, and her whereabouts
remained unknown throughout these proceedings.


                                 3
       Prior DCFS involvement
       In November 2018, the juvenile court assumed jurisdiction
over the children based on mother’s substance abuse problems,
which placed the children at substantial risk of suffering serious
physical harm. In May 2019, the court terminated jurisdiction
and issued a final custody order that granted father full custody
of the children on the condition that he continue living with
grandmother.
       Instant referral
       On October 13, 2019, DCFS received a child welfare
referral alleging physical and emotional abuse of Violet by father.
This abuse consisted of father screaming at her, pulling her by
her arms and shirt, throwing away her food, and making her
stand for several hours near a wall. Because of the abuse, Violet
had visible bruising on her arm and chest area.
             First interview with grandmother
       On October 16, 2019, a DCFS social worker interviewed
grandmother over the telephone. She confirmed the referral’s
allegations and described how father had abused and neglected
Violet. On Violet’s birthday in May 2019, father brought home a
cake, but he then told Violet, “‘You can’t have any because you
were bad.’” Father then threw the cake into the trash, causing
Violet to cry. Father had also thrown away Violet’s uneaten
dinner on a past occasion. Sometime around June 2019,
grandmother observed a scratch on Violet’s chest that took
approximately two weeks to heal. On multiple occasions, she
observed father grab Violet by the collar of her shirt and while
screaming obscenities at her, such as “‘fuck’” and “‘bitch.’” The
last occasion occurred two weeks earlier, when father also put
Violet in the closet. A few days earlier, she observed father



                                 4
making Violet stand and sit in front of a wall from 9:00 a.m. to
11:00 p.m., only allowing her to take bathroom and food breaks.
When grandmother told father that she was going to report him,
he told her to “‘mind [her own] business’” and threatened to
report her to immigration authorities.
             Interview with Violet
       The following day, the social worker interviewed Violet at
her elementary school. Violet confirmed the referral’s allegations
and described how father had abused and neglected her. He
disciplined her by making her stand near a wall for hours, while
only allowing her to take bathroom and food breaks. He also
grabbed her by the arms and shoulders and shook her, screamed
at her, called her a “‘bitch,’” and threw away her birthday cake as
punishment. When asked about an injury to her chest, she did
not know what the social worker was referencing. When asked
about the impact of father’s abuse, she replied that it made her
feel sad and angry. Finally, she gave conflicting responses as to
whether she feared father, first saying she did and later saying
she did not.
             Interview with Bishop
       The social worker next went to Bishop’s middle school,
where she interviewed him. Bishop confirmed the referral’s
allegations regarding how father made Violet stand or sit in front
of a wall for an extended period of time that was “no more than
[seven] hours.” He also acknowledged that father grabbed and
pulled both children by the shirt, saying father did so to get their
attention. He denied that father had ever grabbed Violet by the
shoulders and shaken her. He also denied that father had ever
thrown away Violet’s food and said that Violet had to eat rice and
beans when she was being punished. He added that Violet was



                                 5
frequently disciplined because she was often in trouble. That
said, he felt safe in father’s care.
              Interview with father
       The social worker then went to the family home, where she
interviewed father. Father discussed how he had obtained
custody of the children. Prior to 2019, he only had contact with
them on the weekends. However, he obtained full custody of
them following their removal from mother’s custody due to
mother’s substance abuse. Grandmother had helped raise Violet
throughout the child’s life, and she currently helped father with
childcare. Father was considering whether to give legal
guardianship of Violet to grandmother.
       Father also discussed how he disciplined the children,
providing the following examples: (1) making both children stand
in the corner with their hands against the wall for about two
hours, while allowing for bathroom and food breaks; (2) having
Violet stand in a closet; (3) grabbing the children by their shirts
to get their attention; (4) occasionally yelling at the children;
(5) throwing away Violet’s birthday cake after telling her not to
eat it in May 2019; (6) throwing away Violet’s dinner on a past
occasion; and (7) prohibiting the children from eating their
favorite foods. Father denied hitting the children or pulling the
children by their arms, shoulders, or shirts. Father said that he
rarely disciplined Bishop and more frequently disciplined Violet
based on her misconduct, which included her getting in trouble at
school and having tantrums.
              Second interview with grandmother
       On October 23, 2019, the social worker met with
grandmother at a DCFS office. She showed the social worker a
photograph of Violet, which depicted a “noticeable injury to her



                                 6
left arm near the shoulder blade located toward the front” that
was “linear and red in color as if the skin was broken.” When the
social worker inquired about the injury, grandmother replied that
it had occurred two months earlier when father “‘pulled [Violet]
by the arm and began to jerk [Violet] violently because she got in
trouble at school.’” Grandmother said she was present when the
incident occurred; she attempted to intervene, and she later
contacted the police, who responded to the family home but did
not proceed further. Grandmother pleaded for DCFS to help
Violet, saying father had engaged in similar conduct on several
occasions and that she feared for Violet’s well-being.
              Removal of the children from father’s custody
       On November 5, 2019, the juvenile court issued a warrant
authorizing DCFS to remove the children from father’s custody.
              Second interview with father
       On October 6, 2019, the social worker met with father and
the children at a DCFS office. Father did not provide any
relative information despite the social worker earlier asking him
to do so. Father also discussed the investigation with the
children despite the social worker admonishing him not to do so.
Section 300 Petition and Detention Hearing (Nov. 8, 2019 &
Nov. 12, 2019)
       On November 8, 2019, DCFS filed a petition on behalf of
the children pursuant to section 300. Under subdivisions (a),
(b)(1), and (j), the petition alleged that father physically abused
Violet when he grabbed and violently shook the child, causing a
linear red mark, pulled the child’s arm, and made the child stand
in a closet and face a wall for multiple hours at a time. Father’s
conduct placed both Violet and Bishop at substantial risk of
suffering serious physical harm (counts a-1, b-1, and j-1). Under



                                7
subdivision (c), the petition alleged that father emotionally
abused Violet by calling her derogatory names and screaming in
her face, causing Violet to fear father, and placing her at
substantial risk of suffering serious emotional damage (count
c-1).
       On November 12, 2019, the juvenile court held a detention
hearing. The juvenile court ordered the children detained from
both parents, granted father monitored visitation, and ordered
DCFS to provide father with family reunification services,
including a parenting program, individual counseling, and other
appropriate programs.
Jurisdiction/Disposition Report (Dec. 5, 2019)
       On November 22, 2019, a dependency investigator
interviewed grandmother. She stated that Violet did not have a
biological father or mother involved in her life, and that she had
served as the child’s “‘mother figure.’” She also said that she and
the children came to live with father in August 2018. While
living there, she had observed father physically and emotionally
abuse Violet, providing examples of conduct. Father put Violet in
the closet for 10 to 15 minutes with the lights off; he made her
stand against the wall for hours at a time as a time-out; he once
covered her mouth to the extent that Violet complained that she
could not breathe; he yelled in her face and closed the windows
when doing so to prevent others from hearing him. Additionally,
grandmother reported that father called Violet derogatory names
and had instructed the children not to say anything to the social
workers.
       On November 23, 2019, a social worker met with Violet and
read the section 300 petition’s allegations. Initially, Violet
resisted addressing the allegations, saying she did not want



                                 8
father mad at her and did not like it when he became mad at her.
Eventually, Violet confirmed that father grabbed her shirt and
shook her when she had tantrums, which she described as when
she “‘cri[ed] and stuff.’” Violet could not recall how many times
she had thrown a tantrum. When asked if father’s conduct had
caused her to suffer any bruising, Violet quickly responded,
“‘[N]o, He has never left me a mark, he wouldn’t do that. He
doesn’t grab me. I don’t want to talk about it.’” When asked if
father ever gave her time-outs, Violet replied, “Time[-]out[s] were
sad for me because I don’t want to be in time out. I didn’t like to
put my hands up on the wall. Made my arms hurt. I didn’t like
it when he put me in the closet. I was scared when he would lock
me in the closet and he would turn off the lights.’” Violet also
confirmed that father yelled in her face, specifically screaming at
her not to cry.
       Violet then stated she did not want to say more to the
dependency investigator because she did not want to get Bishop
in trouble, which would mean that father would yell at her again.
When asked if father called her any bad names or words, Violet
remained quiet and then replied, “‘My dad told me not to say
things to the social worker[s.] I think [he] basically told me to lie.
But he is not a bad person.’” Upon further inquiry, Violet stated,
“‘[H]e did tell me to say that he was the best dad and a very good
dad.’”
       On November 26, 2019, the dependency investigator
interviewed father. He initially said that Violet had told him
that she wanted to return to his home. He also speculated that
DCFS had detained Violet for financial purposes. Father then
provided a “declaration” that he had written addressing the
section 300 petition’s allegations. In the declaration, father



                                  9
denied the allegations of abuse and neglect and said that
grandmother was attempting to obtain custody of the children by
getting DCFS involved with the family.
      Also on November 26, 2019, the dependency investigator
interviewed a paternal uncle. The uncle described father as strict
and overprotective, although he denied that father yelled at the
children. The uncle believed that grandmother was lying about
father’s conduct in order to obtain custody of the children from
father.
      Based upon the obtained information, DCFS recommended
that the juvenile court assume jurisdiction over the children,
order the children removed from parental custody, and grant
family reunification services to father.
Combined Jurisdiction And Disposition Hearing
      On December 5, 2019, January 3, 2020, and February 4,
2020, the juvenile court held a combined jurisdiction and
disposition hearing. After admitting DCFS’s reports and a few
documents submitted by father into evidence, it heard witness
testimony.
      DCFS called Violet to testify in chambers, though the child
soon became emotional and was unable to answer questions.
      Father then called Bishop to testify in chambers. Bishop
stated that father disciplined Violet by giving her time-outs,
where she would have to sit or stand in a corner for
approximately two hours with bathroom breaks, or making her
do “standards,” such as writing down telephone numbers
multiple times. Bishop also stated that he was not afraid of
father, he had never seen father hit Violet, and he wanted to
return to father’s care.




                               10
       DCFS then called grandmother to testify. She stated that
she moved into father’s home with the children in August 2018,
and that the children had not lived with father until that time.
While in father’s care, Violet had suffered physical and emotional
harm, most recently in October 2019. Specifically, father had
(1) screamed in Violet’s face and called the child “stupid” and a
“bitch”, (2) covered Violet’s mouth, which made it feel like she
was “drowning”, (3) made Violet stand in a corner or inside a
dark closet for multiple hours during the day, and (4) violently
grabbed and shook Violet. Grandmother testified that she had
observed bruising on Violet’s arm and chest that she attributed to
father’s physical conduct, and Violet had complained about the
pain for two weeks. Grandmother also stated that she had twice
observed father become physical with Bishop, such as pulling him
up, saying “bitch, I’m talking to you,” and throwing him on a bed
when he believed that the child was ignoring him. Grandmother
further attested that father threatened to call immigration
authorities on her when she would tell him that she was going to
report father’s abuse to the police.
       Father testified next. He stated that the children had
moved in with him in August 2018, along with grandmother.
According to father, Violet had exhibited behavioral issues since
moving in with him, which included her crying, screaming,
hitting, and having tantrums at school and at home. He initially
disciplined her (and Bishop) by talking to them or making them
write paragraphs. He also took away their favorite foods or did
not let them watch television for more serious matters. His
“extreme” punishment was making them sit and stand in a
corner for 30 minutes, followed by them writing “standards,” and
then repeating this cycle two to four times. On occasion, he had



                               11
to restrain Violet, and he admitted once covering her mouth when
she was screaming during one of her tantrums. He denied ever
calling Violet a “bitch” or locking Violet in a closet, saying there
was no lock on the closet. Father added that Violet’s behavior
had gradually improved since the children had moved in with
him. With respect to the alleged threat to call immigration
authorities on grandmother, father stated that he had only
“reminded” her of her immigration status when she implored him
to give her legal guardianship of Violet.
       Following testimony, the juvenile court heard argument
from the parties with respect to jurisdiction. Father’s counsel
asked the juvenile court to dismiss the section 300 petition in its
entirety. The children’s counsel asked the juvenile court to
sustain counts b-1 and j-1 and dismiss counts a-1 and c-1.
DCFS’s counsel asked the juvenile court to sustain the section
300 petition in its entirety.
       When ruling, the juvenile court found that it was “more
likely than not that Violet is having behavioral issues at school
and at home, and that the father exercised inappropriate
discipline on her.” It then sustained count b-1 as amended by
interlineation and dismissed the remaining jurisdictional counts.
       As sustained, count b-1 reads as follows: “The children[’s]
father . . . inappropriately disciplined the child Violet[]. In or
about September 2019[, father] grabbed the child by the child’s
collar and shirt and forcefully shook the child. The child
sustained a linear red mark. On prior occasions[,] the father
pulled the child Violet’s arm aggressively. On a prior occasion[,]
the father made the child stand in the closet and face the wall for
extended and unreasonable periods. Such inappropriate
discipline of the child by [father] endangers the child’s physical



                                12
health and safety, creates a detrimental home environment[,] and
places the child and the child’s half sibling, [Bishop,] at risk of
serious physical harm, damage, danger, and physical abuse.”
       As dismissed, counts a-1 and j-1 read as follows: “The
children[’s] father . . . physically abused the child Violet[]. In or
about September 2019[,] [he] grabbed the child by the child’s
collar and shirt and violently shook the child. The child
sustained a linear red mark. On prior occasions[,] the father
pulled the child Violet’s arm aggressively. On a prior occasion[,]
the father made the child stand in the closet and face the wall for
multiple hours at a time. Such physical abuse of the child by
[father] endangers the child’s physical health and safety, creates
a detrimental home environment[,] and places the child and the
child’s half-sibling, [Bishop,] at risk of serious physical harm,
damage, danger, and physical abuse.” Count b-1 had contained
the same language prior to its amendment by interlineation.
       As dismissed, count c-1 read as follows: Father
“emotionally abused the child Violet by calling the child
derogatory names and screams in the child’s face causing the
child to feel sad. The child is afraid of the father. Such
emotional abuse of the child by the father places the child at
substantial risk of suffering serious emotional damage as
evidenced by severe anxiety, depression, withdrawal, and
aggressive behavior toward herself [and] others.”
       Proceeding to disposition, the juvenile court asked for
argument. DCFS’s counsel asked for the children to be removed
from parental custody, father’s counsel asked for the children to
be returned to father’s home, and the children’s counsel only
asked that the children be provided services, with no request
made as to their placement. The juvenile court declared the



                                 13
children dependents of the court, ordered the children to be
returned to father’s home, and granted family maintenance
services, with DCFS objecting to the home of parent-father order.
Father’s case plan consisted of a parenting program, individual
counseling, and wraparound services. DCFS also sought to have
father to drug test based on grandmother’s statements that she
believed that father used marijuana in the home; the juvenile
court denied this request while stating the grandmother “has her
own motivations,” and it would not “give her testimony any
undue weight.”
Notices of Appeal Filed by Father and DCFS
       On February 4, 2020, father timely filed a notice of appeal
challenging the juvenile court’s exercise of jurisdiction over the
children pursuant to section 300, subdivision (b)(1). On
February 20, 2020, DCFS timely filed a notice of cross-appeal
from the findings and orders made at the combined jurisdiction
and disposition hearing.
                           DISCUSSION
I. Standard of review
       As the parties agree, we review the juvenile court’s
jurisdictional findings and dispositional order for substantial
evidence. (In re E.B. (2010) 184 Cal.App.4th 568, 574, overruled
in part by Conservatorship of O.B. (2020) 9 Cal.5th 989, 1010,
fn. 7; In re A.S. (2011) 202 Cal.App.4th 237, 244.) Substantial
evidence is evidence that is reasonable in nature, credible, and of
solid value. (In re Alexzander C. (2017) 18 Cal.App.5th 438, 446;
Conservatorship of O.B., supra, at p. 1010, fn. 7; In re
Savannah M. (2005) 131 Cal.App.4th 1387, 1393.) “[W]e view the
record in the light most favorable to the juvenile court’s
determinations, drawing all reasonable inferences from the



                                14
evidence to support the juvenile court’s findings and orders.” (In
re Yolanda L. (2017) 7 Cal.App.5th 987, 992.) “We do not reweigh
the evidence, evaluate the credibility of witnesses, or resolve
evidentiary conflicts. [Citation.]” (In re Dakota H. (2005) 132
Cal.App.4th 212, 228.)
       As the appellants, father and DCFS must establish that the
rulings that they respectively challenge are not supported by
substantial evidence. (See In re R.V. (2012) 208 Cal.App.4th 837,
843.)
       That said, “when a heightened standard of proof applied
before the trial court, an appropriate adjustment must be made
to appellate review for sufficiency of the evidence.”
(Conservatorship of O.B., supra, 9 Cal.5th at p. 1010.) “In
general, when presented with a challenge to the sufficiency of the
evidence associated with a finding requiring clear and convincing
evidence, the court must determine whether the record, viewed as
a whole, contains substantial evidence from which a reasonable
trier of fact could have made the finding of high probability
demanded by this standard of proof.” (Id. at p. 1005.) In other
words, “the clear and convincing standard of proof [has an] effect
on appellate review for sufficiency of the evidence.” (Id. at
p. 1010.)
II. Father’s Appeal
       Father argues that the juvenile court erred in assuming
jurisdiction over Bishop and Violet because there is insufficient
evidence to support the sustained count pursuant to section 300,
subdivision (b)(1).
       A. Applicable law
       Section 300, subdivision (b)(1), authorizes dependency
jurisdiction over a child where “[t]he child has suffered, or there



                                15
is a substantial risk that the child will suffer, serious physical
harm or illness, as a result of the failure or inability of his or her
parent . . . to adequately supervise or protect the child.” (§ 300,
subd. (b)(1).) Three elements are often cited as necessary for a
jurisdictional finding under section 300, subdivision (b)(1):
“(1) neglectful conduct by the parent in one of the specified forms;
(2) causation; and (3) ‘serious physical harm or illness’ to the
minor, or a ‘substantial risk’ of such harm or illness.” (In re
Rocco M. (1991) 1 Cal.App.4th 814, 820.) “The third element
. . . effectively requires a showing that at the time of the
jurisdictional hearing the child is at substantial risk of serious
physical harm in the future (e.g., evidence showing a substantial
risk that past physical harm will reoccur). [Citations.]” (In re
Savannah M., supra, 131 Cal.App.4th at p. 1396.)
         “[T]he court may . . . consider past events when
determining whether a child presently needs the juvenile court’s
protection. [Citation.] A parent’s past conduct is a good predictor
of future behavior. [Citation.] ‘Facts supporting allegations that
a child is one described by section 300 are cumulative.’
[Citation.] Thus, the court ‘must consider all the circumstances
affecting the child, wherever they occur.’ [Citation.]” (In re T.V.
(2013) 217 Cal.App.4th 126, 133.)
         B. Analysis
         In this case, the juvenile court found that father’s
“inappropriate discipline” of Violet constituted an inability to
adequately supervise the child that placed both Violet and Bishop
at substantial risk of suffering serious physical harm.
Substantial evidence supports these challenged jurisdictional
findings. Father’s “inappropriate discipline” of Violet included
him engaging in the following pattern of misconduct, some



                                 16
occurring as recent as September 2019: (1) grabbing Violet by
the collar of her shirt and forcefully shaking her; (2) aggressively
pulling Violet’s arm, which caused a lasting lineal red mark and
pain; (3) once covering Violet’s mouth to the extent she
complained she could not breathe; (4) screaming obscenities at
Violet when engaging in this violent conduct towards her; and
(5) making Violet stand inside a dark closet or with her hands
against a wall for multiple hours at a time. Given that father has
only cared for the children since August 2018, it was reasonable
for the juvenile court to infer that his violent conduct would
continue. (See In re T.V., supra, 217 Cal.App.4th at p. 133.)
Finally, father’s misconduct also indicates that he believes
physical violence is an appropriate means of disciplining the
children. While Violet had only suffered an injury to her left
arm, the juvenile court did not have to wait until she or Bishop
suffered a more serious injury before exercising jurisdiction over
them. (See In re N.M. (2011) 197 Cal.App.4th 159, 165 [“The
court need not wait until a child is seriously abused or injured to
assume jurisdiction and take steps necessary to protect the
child”].)
      Urging us to reverse, father argues that substantial
evidence does not support jurisdiction under section 300,
subdivision (b)(1), because the juvenile court amended count b-1
to read father “inappropriately disciplined” Violet as opposed to
“physically abused” Violet, and that the term “inappropriate
discipline” is “frankly pretty meaningless.” We are not convinced.
Count b-1 is not limited to the one interlineation on which father
focuses. Rather, it continues by setting forth the specific
inappropriate conduct that father engaged in towards Violet
when disciplining her. As set forth above, this pattern of



                                17
misconduct included him forcibly and aggressively grabbing,
shaking, pulling Violet’s body, causing pain and injury to her
arm, and making her stand inside a dark closet and against the
wall for a number of extended and unreasonable periods of time.
Accordingly, count b-1 specifies the conduct that the juvenile
court determined to be “inappropriate discipline” and indicative
that both children were at substantial risk of suffering serious
physical harm by father.
      Father also argues substantial evidence does not support
jurisdiction under section 300, subdivision (b)(1), because his
conduct fell within the scope of his parental right to discipline the
children. Although “‘a parent has a right to reasonably
discipline’” their child and to “‘administer reasonable
punishment’” (Gonzalez v. Santa Clara County Dept. of Social
Services (2014) 223 Cal.App.4th 72, 86), whether a parent acts
within or outside the bounds of this right turns on “(1) whether
the parent’s conduct is genuinely disciplinary; (2) whether the
punishment is ‘necess[ary]’ (that is, whether the discipline was
‘warranted by the circumstances’); and (3) ‘whether the amount of
punishment was reasonable or excessive.’ [Citations.]” (In re
D.M. (2015) 242 Cal.App.4th 634, 641.)
      With respect to the third element, father directs us to only
some of his methods of discipline, namely having them face a
corner for 30 minutes, writing “standards” afterwards, and then
repeating this cycle two to four times, while allowing for
bathroom and food breaks. Father adds, “Frankly, as an ‘extreme
punishment,’ it doesn’t sound that bad; and it certainly does not
constitute a substantial risk of serious physical harm.” However,
father ignores other evidence in the record showing his
unreasonable means of disciplining Violet: He grabbed her by



                                 18
the collar of shirt or her arms and shoulders and forcefully shook
her, causing pain and an injury to her arm; he screamed at her
and called her obscenities; he made her stand inside a closet; and
father ordered Violet to stay in a corner with her hands on the
wall for an excessive amount of time, causing her arms to hurt.
This evidence supports the juvenile court’s exercise of jurisdiction
over both children. (See In re I.W. (2009) 180 Cal.App.4th 1517,
1525, overruled in part by Conservatorship of O.B., supra, 9
Cal.5th at p. 1010, fn. 7 [when reviewing the sufficiency of the
evidence, we must consider all the evidence “‘in [a] light most
favorable to the prevailing party, giving the prevailing party the
benefit of every reasonable inference and resolving all conflicts in
support of the order’”].)
       Finally, father argues that we should disregard
grandmother’s statements as supporting the juvenile court’s
exercise of jurisdiction over the children because she was “biased
against [him] due to her desire and efforts to take custody of the
children away from him.” (Emphasis omitted.) To the extent
father is asking us to assess witness credibility and/or reweigh
the evidence, we cannot, and will not, do so. (See In re I.J. (2013)
56 Cal.4th 766, 773 [“‘“We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court”’”].)
       Regardless, while the juvenile court stated grandmother
had “her own motivations” and indicated that it would not “give
her testimony any undue weight” when discussing a dispositional
matter, the juvenile court did not find that the grandmother
lacked all credibility. And, many of grandmother’s statements
were corroborated by Violet, who also said that father had
grabbed her by the arms and shoulders and shook her, screamed



                                19
at her and called her a “bitch,” and made her stand against a wall
for hours at a time.
       In light of this evidence, we conclude that the juvenile
court’s jurisdictional findings under section 300, subdivision
(b)(1), are amply supported.
III. DCFS’s Cross-appeal
       A. Jurisdictional counts
       DCFS argues that the juvenile court erred in dismissing
counts a-1, c-1, and j-1 in the section 300 petition. “[W]here the
issue on appeal turns on a failure of proof at trial, the question
for a reviewing court becomes whether the evidence compels a
finding in favor of the appellant as a matter of law. [Citations.]
Specifically, the question becomes whether the appellant’s
evidence was (1) ‘uncontradicted and unimpeached’ and (2) ‘of
such a character and weight as to leave no room for a judicial
determination that it was insufficient to support a finding.’” (In
re I.W., supra, 180 Cal.App.4th at p. 1528.)
              1. Section 300, subdivision (a)
       Section 300, subdivision (a), authorizes dependency
jurisdiction over a child if the “child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm
inflicted nonaccidentally upon the child by the child’s
parent. . . . For purposes of this subdivision, a court may find
there is a substantial risk of serious future injury based on the
manner in which a less serious injury was inflicted, a history of
repeated inflictions of injuries on the child or the child’s siblings,
or a combination of these and other actions by the parent or
guardian that indicate the child is at risk of serious physical
harm.” (§ 300, subd. (a).) Striking a child with an open hand or
fist, causing bruises, constitutes serious physical harm within the



                                 20
meaning of section 300, subdivision (a). (See In re Veronica G.
(2007) 157 Cal.App.4th 179, 185–186.) Even evidence of a single
incident of physical harm to a child is sufficient for the juvenile
court to assume jurisdiction under this provision. (In re
Mariah T. (2008) 159 Cal.App.4th 428, 438.)
      We agree with DCFS that the juvenile court’s decision to
dismiss count a-1 of the section 300 is not supported by
substantial evidence. The evidence here compels reinstatement
of count (a) because the conduct that the juvenile court found true
in order to sustain count (b)(1) necessarily constitutes
nonaccidental infliction of harm. (In re Luis H. (2017) 14
Cal.App.5th 1223, 1227.) Specifically, father’s pattern of
misconduct of forcibly and aggressively grabbing, shaking,
pulling Violet’s body, causing pain and injury to her arm,
covering her mouth to the extent she complained she could not
breathe, and making her stand inside a dark closet and against
the wall for a number of extended and unreasonable periods of
time demonstrated that Violet had suffered serious physical
harm inflicted nonaccidentally upon her by father. This evidence,
coupled with the evidence that father had been physical with
Bishop by throwing him on a bed when he thought the child was
ignoring him, compels a finding that both children were at
substantial risk of suffering serious physical harm inflicted
nonaccidentally by father. And, as discussed in conjunction with
father’s challenge to the finding under subdivision (b)(1), father’s
conduct was not reasonable parental discipline; rather, it
amounted to physical abuse, compelling jurisdiction over both
children pursuant to section 300, subdivision (a).




                                21
             2. Section 300, subdivision (c)
      Section 300, subdivision (c), authorizes dependency
jurisdiction over a child if the “child is suffering serious emotional
damage, or is at substantial risk of suffering serious emotional
damage, evidenced by severe anxiety, depression, withdrawal, or
untoward aggressive behavior toward self or others, as a result of
the conduct of the parent.” (§ 300, subd. (c).) To prove a child is
subject to jurisdiction under section 300, subdivision (c), DCFS
bears the burden of showing “(1) serious emotional damage as
evidenced by severe anxiety, depression, withdrawal or untoward
aggressive behavior or a substantial risk of severe emotional
harm if jurisdiction is not assumed; (2) offending parental
conduct; and (3) causation. [Citation.]” (In re Brison C. (2000) 81
Cal.App.4th 1373, 1379.) When a child is at risk, the juvenile
court may take jurisdiction before the child has suffered any
actual harm. (In re Eric B. (1987) 189 Cal.App.3d 996, 1002–
1003.)
      Here, the juvenile court rightly dismissed this count in the
section 300 petition. There is no evidence that either Violet or
Bishop suffered serious emotional damage as a result of father’s
misconduct. While Violet may have been sad, angry, and/or
scared of father, there was no evidence presented of severe
anxiety, depression, withdrawal, or untoward aggressive
behavior. And, there was no evidence of a risk of such emotional
harm.
             3. Section 300, subdivision (j)
      “[A]n appellate court may decline to address the
evidentiary support for any remaining jurisdictional findings
once a single finding has been found to be supported by the
evidence. [Citations.]” (In re I.A. (2011) 201 Cal.App.4th 1484,



                                 22
1492.) “When a dependency petition alleges multiple grounds for
its assertion that a minor comes within the dependency court’s
jurisdiction, a reviewing court can affirm the juvenile court’s
finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is
supported by substantial evidence. In such a case, the reviewing
court need not consider whether any or all of the other alleged
statutory grounds for jurisdiction are supported by the evidence.
[Citations.]” (In re Alexis E. (2009) 171 Cal.App.4th 438, 451.)
       Applying these legal principles, we refrain from reviewing
the juvenile court’s order dismissing count (j) of the section 300
petition.
       B. Dispositional order
       DCFS argues that the juvenile court erred in returning the
children to father’s home as opposed to removing them from his
physical custody.
             1. Applicable law
       “Our society does recognize an ‘essential’ and ‘basic’
presumptive right to retain the care, custody, management, and
companionship of one’s own child, free of intervention by the
government. [Citations.] Maintenance of the familial bond
between children and parents—even imperfect or separated
parents—comports with our highest values and usually best
serves the interests of parents, children, family, and community.
Because we so abhor the involuntary separation of parent and
child, the state may disturb an existing parent-child relationship
only for strong reasons and subject to careful procedures.” (In re
Kieshia E. (1993) 6 Cal.4th 68, 76.) “The Juvenile Court Law
restricts judicial power to remove a child from the care and




                                23
society of even an abusive or abuse-tolerant parent. [Citations.]”
(In re Kieshia E., supra, at p. 77.)
       The decision to remove a child from parental custody is
only authorized when a juvenile court finds, by clear and
convincing evidence, that “[t]here is or would be a substantial
danger to the physical health, safety, protection, or physical or
emotional well-being of the minor if the minor were returned
home, and there are no reasonable means by which the minor’s
physical health can be protected without removing the minor
from the minor’s parent’s . . . physical custody.” (§ 361,
subd. (c)(1); In re H.E. (2008) 169 Cal.App.4th 710, 718.) The
focus of the statute is on averting harm to the child. (In re
Alexzander C., supra, 18 Cal.App.5th at p. 451.)
       “The juvenile court has broad discretion to determine what
would best serve and protect the child’s interest and to fashion a
dispositional order in accordance with this discretion.
[Citations.]” (In re Jose M. (1988) 206 Cal.App.3d 1098, 1103–
1104.)
              2. Analysis
       Applying these legal principles under the appropriate
standard of review, we conclude that the juvenile court’s home of
parent order is supported by substantial evidence. Admittedly,
as set forth above, there is evidence that supports the juvenile
court’s exercise of jurisdiction. But that alone is not sufficient to
justify removing the children from their home. (In re Ashly F.
(2014) 225 Cal.App.4th 803, 811.) Rather, DCFS was required to
demonstrate that despite its efforts there were no reasonable




                                 24
means of protecting the children except to remove them.5 (Ibid.)
It did not do so.
       In fact, there is sufficient evidence to support the juvenile
court’s implicit determination that there were reasonable means
to protect the children short of removal. After all, the juvenile
court and DCFS were still involved with this family, and DCFS
was specifically authorized to make unannounced home visits to
check on the children. (In re Hailey T. (2012) 212 Cal.App.4th
139, 148.) Furthermore, the children were going to be supervised
by family members and daycare facilities while father was at
work. Moreover, father was required to participate in a case
plan, including individual counseling with wraparound services,
where his issues regarding how to discipline and “parent children
that present oppositional behaviors” could be addressed. Under
these circumstances, we conclude that the juvenile court did not
err in returning the children home with father. (In re Ashly F.,
supra, 225 Cal.App.4th at p. 810.)




5    Curiously, DCFS does not address this requisite statutory
element in its appellate brief.



                                 25
                           DISPOSITION
      The juvenile court’s findings pursuant to section 300,
subdivisions (b), (c), and (j) are affirmed. The juvenile court’s
order dismissing the count against father pursuant to section
300, subdivision (a), is reversed. The order assuming jurisdiction
over the children is affirmed. The dispositional order placing the
children with father is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                              _____________________, Acting P. J.
                              ASHMANN-GERST


We concur:



_________________________, J.
CHAVEZ



_________________________, J.
HOFFSTADT




                                26